15Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Cesarz on 2/24/22.

On the Claims:
Please amend claim 1, 3, 9, 13, 15, 18, 19, 21 and 25 as follows. Please cancel claim 16. 

Claim 1, Line 4: Insert –polling—after “processor core of the computing device, the empty”

Claim 1, Line 15: Change “the polling training circuitry to compare” with –by comparing—after “performance of the packet processing workload” 

Claim 3, Line 6: Change “a” with –the—before “second number of empty polls per sampling interval”

Claim 9, Line 4: Insert –polling—after “processor core of the computing device, the empty”
Claim 9, Lines 18-19: Change “one or more processor cores” with –processor core—after “the power adjustment to increase a performance level of the” 

Claim 13, Line 18: Insert –of the second ones of the one or more processor cores—before “increased in response to determining that the first number of empty polls is greater than” 

Claim 15, Line 3: Change “the” with –a—before “second number of empty polls”

Claim 16: Cancel

Claim 18, Line 8: Change “threshold” with –thresholds—after “workload, respective ones of the empty polling” 

Claim 19, Line 5: Insert –polling—after “first processor core of the computing device, the empty” 

Claim 19, Line 17: Insert –to the one or more empty polling thresholds by comparing the first number of empty polls-- before “and the empty polling trend to the one or more empty polling thresholds; and” 

Claim 21, Line 7: Change “a” to –the—before “second number of empty polls per sampling interval in response to performing” 

Claim 25, Line 5: Insert –polling—after “first processor core of the computing device, the empty” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the 




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186